DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10, 255, 599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application.
For instant claims 10-13 of the pending application is obvious in view of claim 1 of US Patent No. 10, 255, 599 application as shown below.
Claim 10-13 of the pending application recites the following limitations
10. A system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: determining a currency accepted for each item of a plurality of items placed in a multi-currency cart; generating a plurality of currency groups based on the currency accepted for each item of the plurality of items placed in the multi-currency cart by grouping one or more items having a same currency accepted together for each currency group; and causing presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting the plurality of currency groups generated from the multi-currency cart.  
11. The system of claim 10, wherein the operations further comprise: determining a payment option for each item of the plurality of items placed in the multi-currency cart, wherein generating the plurality of currency groups comprises grouping one or more items having the same payment option with the same currency accepted together for each currency group.  
12. The system of claim 10, wherein the operations further comprise: receiving a trigger to process payment for a selected currency group of the plurality of currency groups; in response to receiving the trigger, processing payment for the selected currency group; and responsive to processing the payment, causing presentation of a confirmation for the payment.  
13. The system of claim 12, wherein the operations further comprise: Attorney Docket No. 2043.I42US531 Client Ref. No. IP-P2986US5causing presentation of an updated multi-currency checkout UI in response to completion of the processing payment for the selected currency group, the updated multi-currency UI comprising remaining currency groups of the plurality of currency groups awaiting payment processing.  
Whereas in claim 1 of US Patent No. 10, 255, 599 the applicant, claims the following:
1. A system comprising: one or more hardware processors; and a memory storing instructions, that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: identifying a currency accepted for each item in a multi-currency cart; identifying a payment option for each item in the multi-currency cart; generating a plurality of currency groups based on the currency and payment option for each item in the multi-currency cart by grouping one or more items with a same payment option in a same currency together for each currency group; causing presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting the plurality of currency groups generated from the multi-currency cart; in response to a selection of a currency group from the plurality of currency groups, processing payment for the selected currency group; and causing presentation of an updated multi-currency checkout UI in response to completion of the processing payment for the selected currency group, the updated multi-currency UI comprising remaining currency groups of the plurality of currency groups awaiting payment processing.
The instant claims obviously encompass the claimed invention of US Patent No. 10, 255, 599 and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1-20 of the application in light of the specification, the examiners find that claims 1-20 merely recited and obvious variant of the invention already allowed in claims 1-20 of the US Patent No. 10, 255, 599.  
The correspondence of claims is as follows:
Claims 1-4 corresponds to claim 9 of US Patent No. 10, 255, 599.
Claim 5 corresponds to claims 10-11 of US Patent No. 10, 255, 599.
Claim 6 corresponds to claims 12 and 14 of US Patent No. 10, 255, 599.
Claim 7 corresponds to claims 13 and 15 of US Patent No. 10, 255, 599.
Claim 8 corresponds to claim 15 of US Patent No. 10, 255, 599.
Claim 9 corresponds to claim 16 of US Patent No. 10, 255, 599.
Claim 10-13 corresponds to claim 1 of US Patent No. 10, 255, 599.
Claim 14 corresponds to claims 2-3 of US Patent No. 10, 255, 599.
Claim 15 corresponds to claim 4 and 6  of US Patent No. 10, 255, 599.
Claim 16 corresponds claim 5 and 7 of US Patent No. 10, 255, 599.
Claim 17 corresponds to claim 7 of US Patent No. 10, 255, 599.
Claim 18 corresponds to claim 8 of US Patent No. 10, 255, 599.
Claims 19-20 corresponds to claims 17-20 of US Patent No. 10, 255, 599.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10, 643, 201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application.
For instant claims 1-2 of the pending application is obvious in view of claim 9 of US Patent No. 10, 643, 201 application as shown below.
Claims 1-2  of the pending application recites the following limitations:
A method comprising: determining a currency accepted for each item of a plurality of items placed in a multi-currency cart; generating, by one or more hardware processors, a plurality of currency groups based on the currency accepted for each item of the plurality of items placed in the multi-currency cart by grouping one or more items having a same currency accepted together for each currency group; and causing presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting the plurality of currency groups generated from the multi-currency cart.  
2. The method of claim 1, further comprising: determining a payment option for each item of the plurality of items placed in the multi-currency cart, wherein generating the plurality of currency groups comprises grouping one or more items having the same payment option with the same currency accepted together for each currency group.  
Whereas in claim 9 of US Patent No. 10, 643, 201 the applicant, claims the following:
9. A method comprising: determining a currency accepted for each item of a plurality of items placed in a multi-currency cart; determining a payment option for each item of the plurality of items placed in the multi-currency cart; generating, by a hardware processor, a plurality of currency groups based on the currency and payment option for each item of the plurality of items placed in the multi-currency cart by grouping one or more items having a same payment option in a same currency together for each currency group; and causing presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting the plurality of currency groups generated from the multi-currency cart.
The correspondence of claims is as follows:
Claims 1-2 corresponds to claim 9 of US Patent No. 10, 643, 201.
Claim 3 corresponds to claim 10 of US Patent No. 10, 643, 201 .
Claim 4 corresponds to claim 11 of US Patent No. 10, 643, 201.
Claim 5 corresponds to claim 12 of US Patent No. 10, 643, 201.
Claim 6 corresponds to claim 13 of US Patent No. 10, 643, 201.
Claim 7 corresponds to claims 14-15 of US Patent No. 10, 643, 201.
Claim 8 corresponds to claim 14 US Patent No. 10, 643, 201.
Claim 9 corresponds to claim 16 of US Patent No. 10, 643, 201.
Claim 10 and 11 corresponds to claim 1 of US Patent No. 10, 643, 201.
Claim 12 corresponds claim 2 of US Patent No. 10, 643, 201.
Claim 13 corresponds to claim 3 of US Patent No.  10, 643, 201.
Claim 14 corresponds to claim 4 of US Patent No.  10, 643, 201.
Claim 15 corresponds to claim 5 of US Patent No.  10, 643, 201.
Claim 16 corresponds to claim 6 of US Patent No.  10, 643, 201.
Claim 17 corresponds to claim 7 of US Patent No.  10, 643, 201.
Claim 18 corresponds to claim 8 of US Patent No.  10, 643, 201.
Claim 19-20 corresponds to claim 17-20 of US Patent No.  10, 643, 201.

Conclusion
The following reference is cited buy not relied upon:   
Guyot discloses methods and systems are provided wherein payment options may be displayed in a tailored, customized, or personalized manner to a specific user so that the user may conduct transactions in connection with applications, products and/or services (“items”) using a selected one of the displayed payment options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887